Case 2:20-cv-00120-DPM Document 23 Filed 04/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

NATHANIEL ERVIN PLAINTIFF
v. No. 2:20-cv-120-DPM

ANGIE TURNER, Deputy; JOHN DOE,
Deputy; MICHAEL NEAL, Monroe
County Sheriff; MONROE COUNTY,
ARKANSAS; and SOUTHERN
PARAMEDIC SERVICES, INC. DEFENDANTS
ORDER
Joint motion, Doc. 22, granted. Defendants Angie Turner, Michael
Neal, Deputy John Doe, and Monroe County, Arkansas are dismissed
with prejudice. Ervin’s claims against Southern Paramedic Services

remain.

So Ordered.

Wry stll J
D.P. Marshall Jr.
United States District Judge

 

/2 Ayrk 20a]

 
